DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 6, which includes claims 1-7, 9-11, 14-16, and 19-20 in the reply filed on 10/28/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 11 recites “low refraction layer”, the term is a relative term which renders the claim indefinite, and the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the claims are unclear and indefinite.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-10, 14-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHIN et al. 20200073162 (Shin).

    PNG
    media_image1.png
    397
    585
    media_image1.png
    Greyscale


Regarding claim 1, fig. 5 of Shin discloses a display device comprising: 
a first substrate 100 including a display part DA and a non-display part NDA around the display part; 
a second substrate 200 disposed on the first substrate; 
a pixel (fig. 2 and fig. 5 showing 182 and TFT) disposed between the display part and the second substrate; 
a quantum dot layer 600 (fig. 4) disposed between the second substrate and the pixel; 
a bank layer 620/op1/op2/op3 (see layer 620 produce banks between (color filters 642,644,646)) disposed around the quantum dot layer, and when viewed on a plane, overlapping the non-display part (it is necessary the case from fig. 5); 
a color filter (642, 644, and 646) disposed between the second substrate and the quantum dot layer; 
a dummy color filter 610 (light-blocking layer per applicant specification - constitute the light blocking layer), when viewed on the plane, overlapping the non-display part NDA, and disposed between the bank layer 620 and the second substrate 200; and 
a sealant 250 disposed between the non-display part and the bank layer.

Regarding claim 19, fig. 5 of Shin discloses a display device comprising: 
a first substrate 100 including a display part DA and a non-display part NDA around the display part; 
a second substrate 200 disposed on the first substrate; 
a pixel (PX fig. 2 and TFT and 182 fig. 5) disposed between the display part and the second substrate; 
a quantum dot layer 600 (see fig. 4) disposed between the second substrate and the pixel; 
a bank layer (see layer 620 produce banks between (color filters 642,644,646)) disposed around the quantum dot layer, and when viewed on a plane, overlapping the non-display part; 
a support layer 270 disposed on the non-display part; 
a dam 224 (above DC) disposed on the non-display part NDA and spaced apart from the support layer; and 
a sealant 250 disposed between the non-display part and the bank layer, wherein the sealant is disposed between the support layer 270 and the dam.

Regarding claim 20, fig. 5 of Shin discloses further comprising: a color filter (color filters 642,644,646) disposed between the second substrate and the quantum dot layer; and a dummy color filter 610 (light-blocking layer per applicant specification - constitute the light blocking layer), when viewed on the plane, overlapping the non-display part, and disposed between the bank layer and the second substrate.


    PNG
    media_image2.png
    465
    881
    media_image2.png
    Greyscale

Regarding claim 2, fig. 5 of Shin discloses further comprising a thin film encapsulation layer (as labeled above) disposed on the display part to cover the pixel and extending toward the non-display part, and when viewed on the plane, overlapping the non-display part, wherein the sealant is disposed on the thin film encapsulation layer.

Regarding claim 3, fig. 5 of Shin discloses further comprising a support layer 260 (in NDA region) disposed on the non-display part, wherein the support layer is disposed between an edge (top edge) of the first substrate and the sealant 250, and the thin film encapsulation layer is adjacent to the support layer.


    PNG
    media_image2.png
    465
    881
    media_image2.png
    Greyscale

Regarding claim 4, fig.  wherein the thin film encapsulation layer (three arrows above) comprises: a first encapsulation layer disposed on the pixel and extending toward the non-display part, and when viewed on the plane, overlapping the non-display part; a second encapsulation layer (middle arrow) disposed on the first encapsulation layer (bottom arrow layer), and when viewed on the plane, overlapping the display part; and a third encapsulation layer 630 disposed on the first encapsulation layer to cover the second encapsulation layer, wherein the first encapsulation layer and the third encapsulation layer come into contact with each other on the non-display part to be adjacent to the support layer, and the sealant is disposed on the first and third encapsulation layers in contact with each other.

    PNG
    media_image3.png
    488
    893
    media_image3.png
    Greyscale


Regarding claim 5, fig. 5 of Shin discloses further comprising a dam disposed on the non-display part, wherein the thin film encapsulation layer covers the dam, and the sealant is disposed between the dam and the support layer.

    PNG
    media_image4.png
    486
    851
    media_image4.png
    Greyscale

Regarding claim 6, fig. 5 of Shin discloses further comprising a filling agent disposed between the pixel and the quantum dot layer, and extending toward the non-display part, and when viewed on the plane, overlapping the non-display part.

Regarding claim 7, fig. 5 of Shin (as labeled by examiner above) discloses wherein the sealant comes into contact with the filling agent.

Regarding claim 9, fig. 5 of Shin discloses further comprising: a low refraction layer op1/op2/op3 disposed below the second substrate to cover the color filter and the dummy color filter; a first insulation layer 630 disposed below the low refraction layer; and a second insulation layer 270 disposed below the bank layer and the quantum dot layer, wherein the sealant is disposed between the second insulation layer and the non-display part.

Regarding claim 10, it is necessary the case that fig. 5 of Shin discloses wherein, when viewed on the plane, an edge (bottom edge) of the bank layer and an edge (bottom edge) of the dummy color filter adjacent to the edge of the bank layer are disposed between an edge of the second substrate (top edge) and the sealant and are more adjacent to the sealant (top surface of sealant) than to the edge (top edge) of the second substrate.

Regarding claim 14, fig. 5 of Shin discloses further comprising a plurality of signal lines 260 disposed on the first substrate and connected to the pixel, wherein a plurality of openings are defined in portions of the plurality of signal lines overlapping the sealant.

Regarding claim 15, fig. 5 of Shin discloses wherein the bank layer has a black color (OP1/OP2/OP3).

Regarding claim 16, Shin discloses wherein the dummy color filter 610 is provided in plurality (different portion of 610 around the device), and the plurality of dummy color filters are deposited while having different colors (as different is a term of degree).

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming 112 2nd rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829